Mr. Justice Walker,
dissenting.
This is an even weaker case for injunctive relief after issuance of the patent than Hyde Corporation v. Huffines, this volume 566, 314 S.W. 2d 763, because here respondents have no head start or other advantage over petitioners in the marketing of their respective products. Although respondents began *612manufacturing and leasing their fishing tool before the secret was published to the world, they have been required to pay petitioners all profits derived therefrom up to the grant of the patent. I would apply the rule of Commar Products Corporation v. Universal Slide Fastener Co., 2nd Cir., 172 F. 2d 150, and affirm the judgment of the Court of Civil Appeals in so far as the permanent injunction is concerned.
Opinion delivered June 4, 1958.
Second rehearing overruled July 16, 1958.